
	
		II
		110th CONGRESS
		1st Session
		S. 2252
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2007
			Mr. Johnson (for himself
			 and Mr. Coleman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the deduction for host families of foreign exchange and other students from $50
		  per month to $200 per month, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Youth Exchange Support Act of
			 2007.
		2.Increase in charitable
			 deduction for amounts paid to maintain certain students as members of
			 taxpayer’s household
			(a)In
			 generalSubparagraph (A) of section 170(g)(2) of the Internal
			 Revenue Code of 1986 (relating to amounts paid to maintain certain students as
			 members of taxpayer’s household) is amended by striking $50 and
			 inserting $200.
			(b)Adjustment for
			 inflationSection 170(g) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
				
					(5)Adjustment for
				inflation
						(A)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2008, the dollar amount contained in paragraph (2)(A) shall be
				increased by an amount equal to—
							(i)such
				dollar amount, multiplied by
							(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins by substituting calendar year
				2007 for calendar year 1992 in subparagraph (B)
				thereof.
							(B)RoundingIf
				any increase determined under paragraph (1) is not a multiple of $10, such
				increase shall be rounded to the next highest multiple of
				$10.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
